DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
Claim 1 recites the broad limitation “microorganisms”, and the claim also recites “preferably bacteria”,  which is the narrower statement of the range/limitation.
Claim 3 recites the broad limitation “R5 and R6 represent independently hydrogen atom; alkyl or hydroxyalkyl having 1 to 4 carbon atoms”, and the claim also recites “preferably R5 and R6 representing hydrogen atoms”,  which is the narrower statement of the range/limitation.
Claim 6 recites the broad limitation “0.01 – 100 ppm”, and the claim also recites “preferably 0.01 – 10 ppm” and “more preferably 0.01 – 2 ppm”,  which are the narrower statements of the range/limitation.
Claim 7 recites the broad limitation “0.01 – 1 ppm”, and the claim also recites “preferably 0.01 – 0.5 ppm” and “more preferably 0. 1 – 0.3 ppm”,  which are the narrower statements of the range/limitation.
Claim 9 recites the broad limitation “cellulosic fibers”, and the claim also recites “preferably lignocellulosic fibers”,  which is the narrower statement of the range/limitation.
Claim 10 recites the broad limitation “paper, board, pulp, tissue, moulded pulp, non-woven or viscose”, and the claim also recites “preferably … pulp, paper or board”,  which is the narrower statement of the range/limitation.
Claim 12 recites the broad limitation “at least 40 °C”, and the claim also recites “preferably at least 50 °C”,  which is the narrower statement of the range/limitation.
Claim 13 recites the broad limitation “3 – 45 minutes for 6 – 24 times a day”, and the claim also recites “preferably 10 – 30 minutes for 12 – 24 times a day”,  which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	The remaining claims depend from and inherit the indefiniteness of a rejected claim above.

International Search Report
No “X” and/or “Y” references were cited in the International Search Report for International Application PCT/EP2018/073109 to which the instant application claims priority.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 4617328) as evidenced by Smook, (Handbook for Pulp and Paper Technologists) and Kolari et al, “Colored moderately thermophilic bacteria in paper-machine biofilms”, which was submitted in an Information Disclosure Statement filed 12/20/2021.
Claims 1-2: Liu discloses effective biocidal agents for the protection of cellulosic fibers, the biocidal agents having the formula:
 
    PNG
    media_image1.png
    174
    277
    media_image1.png
    Greyscale
, wherein Y is hydrogen, C-1 – C4 alkyl or halogen; R1 and R2 are independently hydrogen or methyl and n is 1 or 2.  The term “halogen” includes chloro, bromo, iodo and fluoro.  Preferred compounds include those in which Y is preferably located in the para position to the sulfonyl moiety, preferably p-methyl, p-chloro or hydrogen and is (Abs; col 3, lines 39-57).  Liu discloses treating cellulosic fibers by brushing, dipping or spraying, but does not disclose administering the compound to an aqueous environment of  an industrial manufacturing process comprising a cellulosic fiber material (col 11, lines 40-45).  However, it is well known in the papermaking art to include slimicides to control slime growth and other microorganisms as common additives to papermaking stock, which typically comprises cellulosic fiber material in an aqueous environment (for evidence, see Smook, pp 4, 207-208 and 220, Table 15-1).
Therefore, it would have been obvious to one of ordinary skill ion the art to administer the biocidal agent of Liu to an aqueous papermaking stock comprising cellulose fibers as a typical addition point for slimicides to control slime growth and other microorganisms in the process.
The biocidal agent of Liu where R1 and R2 are hydrogen overlays the claimed compound of formula (I) where A is 2-propenenitrile and one or more of R1, R2 and R3 is/are hydrogen, the rest being alkyl or halogen.
Claims 4 and 5: The compound of Liu when Y is hydrogen becomes 3-Phenylsulfonyl-2-propenenitrile.  Where Y is methyl and n=2, the compound of Liu can be any of 3-[(2,4-dimethylphenyl)sulphonyl]-2-propenenitrile, 3-[(3,4-dimethyl- 25phenyl)sulphonyl]2-propenenitrile or 3-(3,5-dimethylphenyl)sulphonyl-2-propenenitrile.
The compound of Liu when Y is p-fluoro and n=1 is 3-[(4- fluorophenyl)sulphonyl]-2-propenenitrile.
Claims 6 and 7: Liu discloses that, for treatment of plastics or films or products made therefrom, the compound is used in an amount from 0.001 to 2% (10 to 20,000 ppm) by weight of the composition (col 11, lines 3-8), and that for treatment of cellulosic fibers, the compound is used in an amount similar to that utilized for plastics and polymers (col 11, lines 40-45).  Therefore, administering a claimed amount of the compound to the papermaking stock would have been obvious to one of ordinary skill in the art.
Alternatively, one of ordinary skill in the art would determine the effective amount of biocidal agent to administer by routine experimentation to achieve desired protection against microorganisms.
Claim 8: Bacteria found in paper mills include Deinococcus grandis, Meiothermus silvanus, etc. (for evidence, see Kolari et al, Abstract and Introduction).
Claim 9: Papermaking stock is an aqueous environment that typically comprises cellulosic fibers (including lignin and hemicellulose) and water (for evidence, see Smook, p 4, left column, pp 4-6, section 1.6 and 207-208,  section 13.3.  Most cellulose fibers contain lignin, thus are lignocellulosic fibers.  Starch, mineral filler particles (e.g.-clay, talc, TiO2), coating minerals (e.g.-clay) and slimicides to control slime growth and other microorganisms are common additives to papermaking stock (for evidence, see Smook, p 220, 1st two paragraphs and Table 15-1). 
Claim 10: Paper, board, pulp, tissue, non-woven and/or moulded products would have been obvious as typical products manufactured from cellulose fibers in papermaking processes.
Claim 13: Liu is silent regarding the frequency of administration of the biocidal agents.  However, absent convincing evidence of unexpected results commensurate in scope with the claims, it is within the skill of one of ordinary skill in the art to determine a frequency and amount of biocidal agents administered to the aqueous environment to obtain the desired protection against microorganisms.

Claims 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Robertson et al (US 5324432).
Claim 14:  Liu does not disclose using the biocidal agents in combination with other biocidal or antimicrobial agents.  However, Robertson et al teaches that the presence of microorganisms in pulp and paper mills adversely affects the finished products (col 1, lines 18-21).  Robertson et al also teaches that a group of filamentous bacteria have a sheath that protects them from antimicrobial agents, and the filamentous bacteria are found as a major portion of the matrix in 85% of paper machine deposit samples for alkaline mills. (col 2, lines 19-37).  To kill the filamentous bacteria, Robertson et al discloses adding an enzyme that cleaves holes in the protective sheath around the filamentous microorganisms that allows penetration of the biocide into the cells of the filamentous microorganisms (col 3, lines 13-22).  Suitable biocides that kill the filamentous microorganisms include chlorine and peroxide as well as mixtures of biocides (col 3, lines 23-41).  The method includes adding approximately 0.5 to 500 ppm of the biocide to the aqueous system (col 4, lines 8-10 and 30-35, Claims 1, 2, 4, 6, 8, 10-11, 13-14 and 16).
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to add a combination including the biocide of Liu and the enzyme and chlorine (reads on active chlorine) and/or peroxide of Robertson et al to the aqueous papermaking stock with a reasonable expectation of success in further inhibiting and controlling the amount of slime and microorganisms in the stock.
Claims 11 and 15: Administering the biocidal agents of Liu to an aqueous environment comprising a claimed amount of active chlorine and/or peroxide according to the process of Robertson et al would have been an obvious embodiment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Simell et al (US 2021/0127677), the publication of U.S. Application 16/638769, which has recently been mailed a Notice of Allowability, discloses a method of controlling growth of microorganisms and/or biofilms in an industrial process by administering a composition including a compound selected from a group consisting of 3-[(4-methylphenyl)sulphonyl]-2-propenenitrile and 4-amino-N-2-thiazolyl-benzenesulphonamide.  Said compounds have been explicitly excluded from the current claims.
Heininger et al (US 3159532) discloses arylsulfonyl alkenenitrile compounds overlaying the claimed formula (I) for the control of microorganisms.  Their use in industrial manufacturing processes comprising a cellulose fiber material is not mentioned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748